Exhibit 10.5

Execution Version

FIRST AMENDMENT TO TRANSACTION SUPPORT AGREEMENT

This FIRST AMENDMENT TO TRANSACTION SUPPORT AGREEMENT, dated as of June 9, 2020
(the “First TSA Amendment”), is entered into among the Credit Parties and
certain Consenting Noteholders party hereto (such Consenting Noteholders party
hereto constituting the Required Consenting Noteholders) (collectively, the
“Parties”), and amends that certain Transaction Support Agreement, dated as of
May 28, 2020 among the parties thereto (the “Transaction Support Agreement”).1

RECITALS

WHEREAS, prior to the date hereof, the Parties have negotiated the terms of a
restructuring of the Senior Notes and the raising of additional debt capital in
good faith and at arm’s length, each as set forth and as specified in the
Transaction Support Agreement, the Transaction Term Sheet and the Definitive
Documents (collectively, the “Transaction”).

WHEREAS, on May 28, 2020, the Parties, among others, entered into the
Transaction Support Agreement, and the Agreement Effective Date occurred.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Party, intending to be legally
bound, hereby agrees as follows:

AGREEMENT

Amendments

.  The Transaction Term Sheet is hereby amended as follows:    

(a)The section of the Transaction Term Sheet entitled “Rights Offering” is
hereby amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the bolded-underlined
text (indicated textually in the same manner as the following example:
bolded-underlined text) in the following provision:

Simultaneously with the launch of the Exchange Offer, Party City will initiate a
“rights offering” (the “Rights Offering”) whereby Eligible Holders who validly
tender (and do not validly withdraw) their Existing Notes for exchange in the
Exchange Offer will be provided the right (a “Right”) to purchase a pro rata
portion of New Money First Lien Issuer Notes to be issued by the Issuer on the
Settlement Date, such New Money First Lien Issuer Notes issued pursuant to the
Rights Offering representing an aggregate principal amount of $50.041.5 million
and with the terms set forth in Exhibit A hereto. If more than $50.041.5 million
of Rights are subscribed in the Rights Offering, subscription amounts will be
reduced on a pro rata basis.

[The remaining portion of the section of the Transaction Term Sheet entitled
“Rights Offering” is intentionally omitted as unchanged pursuant to this First
TSA Amendment.]

(b)The section of the Transaction Term Sheet entitled “New Money First Lien
Issuer Notes Financing; Backstop and Private Placement Agreement; Private
Placement Commitment Agreement” is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the bolded-underlined text

 

1

Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Transaction Support Agreement.

 

--------------------------------------------------------------------------------

 

 

(indicated textually in the same manner as the following example:
bolded-underlined text) in the following provisions:

Consenting Noteholders that wish to participate in the Rights Offering and
purchase additional New Money First Lien Issuer Notes over and above the amount
they may purchase in the Rights Offering (such parties identified on Schedule I
hereto or in the Backstop Agreement and Private Placement Agreement (as defined
below), as applicable, the “Backstop Parties”) will agree in the Transaction
Support Agreement to, and will enter into a backstop and private placement
agreement with Party City, the Issuer and their applicable subsidiaries prior to
the Commencement Date (the “Backstop and Private Placement Agreement”), purchase
$41.5 million of New Money First Lien Issuer Notes. Party City, the Issuer and
the Consenting Noteholders shall work together in good faith to identify and
sign up additional Backstop Parties to increase such commitment to $50.0 million
of New Money First Lien Issuer Notes prior to the Commencement Date. If so
increased, tThe Backstop and Private Placement Agreement will include a
$50.041.5 million commitment by the Backstop Parties to purchase the amount of
New Money First Lien Issuer Notes which may be issued in the Rights Offering,
representing the aggregate amount the Backstop Parties may purchase in the
Rights Offering plus an additional amount of New Money First Lien Issuer Notes
which are otherwise available to be purchased in the Rights Offering but for
which applicable Rights have not been exercised by other Eligible Holders.

Additionally, certain parties that do not own Existing Notes and that wish to
purchase New Money First Lien Issuer Notes directly from the Issuer (such
parties identified on Schedule II hereto or in the Backstop Agreement and
Private Placement Agreement, as applicable, the “Private Placement Parties”)
will also enter into the Backstop and Private Placement Agreement. The Backstop
and Private Placement Agreement will include a commitment by such Private
Placement Parties to purchase $40.058.5 million of New Money First Lien Issuer
Notes in a private transaction exempt from the registration requirements of the
Securities Act (the “Private Placement”). Prior to entering into the Backstop
and Private Placement Agreement, the Private Placement Parties will enter into a
private placement commitment agreement with Party City, the Issuer and their
applicable subsidiaries concurrently with or prior to the execution of the
Transaction Support Agreement (the “Private Placement Commitment Agreement”)
with respect to the Private Placement. The Private Placement Commitment
Agreement will be superseded by (but will not be inconsistent with) the Backstop
and Private Placement Agreement, and the Private Placement Commitment Agreement
and will cease to be of any effect upon the execution of the Backstop and
Private Placement Agreement. Party City, the Issuer, the Consenting Noteholders
and the Private Placement Parties shall work together in good faith to identify
and sign up additional Private Placement Parties to increase such commitment to
$50.0 million of New Money First Lien Issuer Notes prior to the Commencement
Date.

The respective commitments to purchase New Money First Lien Issuer Notes in the
Backstop and Private Placement Agreement, in each case assuming an increase to
$50.0 million (to which, for the avoidance of doubt, shall be $100.0 million in
the aggregate), are collectively referred to as the “Commitments.” The purchase
of $100.0 million of New Money First Lien Issuer Notes (i) by Eligible Holders
pursuant to the Rights Offering and by the Backstop Parties of any unsubscribed
amounts of the Rights Offering and (ii) by the Private Placement Parties in the
Private Placement is together referred to herein as the “New Money First Lien
Issuer Notes Financing.”

As consideration for entering into the Backstop and Private Placement Agreement
and providing their respective Commitments, Party City will pay to each of the
Backstop Parties (x) its pro rata portion of an aggregate premium of $5.0275
million in the form of New Money First Lien Issuer Notes plus (y) its pro rata
portion of an aggregate premium of $5.0 million in the form of First Lien Party
City Exchange Notes.

2

 

--------------------------------------------------------------------------------

 

 

As consideration for entering into the Backstop and Private Placement Agreement
(and, initially, the Private Placement Commitment Agreement, if applicable) and
providing their respective Commitments, Party City will pay to each of the
Private Placement Parties its pro rata an agreed portion of an aggregate premium
of $5.04.725 million in the form of New Money First Lien Issuer Notes (the
“Private Placement Fee”). Any additional consideration beyond the Private
Placement Fee provided to the Private Placement Parties shall also be offered to
the Backstop Parties.

(c)Schedule II to the Transaction Term Sheet entitled “Private Placement
Parties” is hereby amended to delete the stricken text (indicated textually in
the same manner as the following example: stricken text) and to add the
bolded-underlined text (indicated textually in the same manner as the following
example: bolded-underlined text):

SCHEDULE II

Private Placement Parties

Name

Principal Amount of New Money First Lien Issuer Notes

 

 

 

 

 

 

 

Effectiveness of this First TSA Amendment

.  Pursuant to Section 17(a) of the Transaction Support Agreement, this First
TSA Amendment shall be effective upon the date counsel to the Parties have
received signature pages hereto signed by the Credit Parties and the Required
Consenting Noteholders.  If the Company attaches a copy of this First TSA
Amendment to (i) a Form 8-K or any periodic report required or permitted to be
filed by the Company under the Exchange Act with the SEC or (ii) a press release
that results in prompt public dissemination of such information, the Company
will redact any reference to a specific Consenting Noteholder or its holdings
information, including the signature pages hereto.

 

Section 3.Effect of this First TSA Amendment on the Transaction Support
Agreement.  Except as specifically amended or waived hereby, the terms and
provisions of the Transaction Support Agreement are in all other respects
ratified and confirmed and remain in full force and effect without modification
or limitation.  No reference to this First TSA Amendment need be made in any
notice, writing or other communication relating to the Transaction Support
Agreement, and any such reference to the Transaction Support Agreement shall be
deemed a reference thereto as amended by this First TSA Amendment.  This First
TSA Amendment shall be limited precisely as written and, except as expressly
provided herein, shall not be deemed or construed (i) to be a consent granted
pursuant to, or a waiver (except for the specific waivers set forth above),
modification or forbearance of, any term or condition of the Transaction Support
Agreement, any of the instruments or agreements referred to therein or a waiver
of any breach under the Transaction Support Agreement, or (ii) to prejudice any
right or remedy which the Consenting Noteholders or any of the Credit Parties
may now have or have in the future under or in connection with the Transaction
Support Agreement, or any of the instruments or agreements referred to therein,
as applicable.

3

 

--------------------------------------------------------------------------------

 

 

Section 4.Governing Law.  Section 21 of the transaction support agreement shall
apply MUTATIS MUTANDIS to this first tsa amendment in full force and effect.

Section 5.Counterparts; Electronic Execution.  This First TSA Amendment may be
executed in one or more counterparts, each of which, when so executed, shall
constitute one and the same instrument, and the counterparts may be delivered by
facsimile transmission or by electronic mail in portable document format (.pdf).

Section 6.Reference to the Transaction Support Agreement.  All references to the
“Transaction Support Agreement”, “hereunder”, “hereof” or words of like import
in the Transaction Support Agreement shall mean and be a reference to the
Transaction Support Agreement as modified hereby and as may in the future be
amended, restated, supplemented or modified from time to time.

Section 7.Breach of this First TSA Amendment.  This First TSA Amendment shall be
part of the Transaction Support Agreement and a breach of any representation,
warranty or covenant herein shall constitute a breach under the Transaction
Support Agreement.

4

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this First Amendment to the Transaction Support Agreement
has been duly executed as of the date first written above.

 

 

PARTY CITY HOLDCO INC.

PARTY CITY HOLDINGS INC.

PARTY CITY CORPORATION

AMSCAN INC.

ANAGRAM INTERNATIONAL INC.

ANAGRAM INTERNATIONAL HOLDINGS, INC.

PARTY HORIZON INC.

TRISAR, INC.

PC INTERMEDIATE HOLDINGS INC.

 

 

By: _/s/ Todd Vogensen___________________
Name: Todd Vogensen
Title: Chief Financial Officer


 

AM-SOURCE, LLC

AMSCAN NM LAND, LLC

AMSCAN PURPLE SAGE, LLC

ANAGRAM EDEN PRAIRIE PROPERTY HOLDINGS LLC

 

By: _/s/ Todd Vogensen___________________
Name: Todd Vogensen
Title: Authorized Officer

 

 

[Signature Page to First Amendment to the Transaction Support Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this First Amendment to the Transaction Support Agreement
has been duly executed as of the date first written above.

 

 

[Name of Consenting Noteholder]

 

By: ______________________________________
Name:
Title:

 

Holdings: $__________________ of 2023 Notes

 

Holdings: $__________________ of 2026 Notes

 

 



Holdings: $_______________ of Senior Credit Facilities Claims

 

Holdings: _______________ shares of HoldCo stock

 

 

 

[Signature Page to First Amendment to the Transaction Support Agreement]

 